department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uil cc pa cbs br1 gl-152235-01 memorandum for sbse associate area_counsel baltimore from subject alan c levine chief branch collection bankruptcy summonses actual_use_valuation under sec_2057 and the corresponding special lien this memorandum responds to your request for advice pertaining to the special estate_tax election under sec_2057 this document may not be used or cited as precedent sec_6110 issues what is the specific property that may be reached by the sec_2057 lien does this lien reach personal_property as well as real_property how should the form 668h notice of federal estate_tax lien be completed in order to reach this property are there any methods to effectively encumber the transfer of stock in a closely-held corporation other than filing the form 668h are the qualified heirs personally liable for any additional estate_tax which may arise under sec_2057 do others with an interest in the property subject_to the sec_2057 lien consent to collection of any additional estate_tax from the property conclusions the property reached by the sec_2057 lien is the property specifically described in the form used to make the sec_2057 election and may be personal_property such as a stock interest in the qualified family-owned business or real_property such as farm property used in the qualified family-owned business the form 668h should be revised by pen-and-ink changes as further discussed below in order to be applicable to the sec_2057 lien when the property used to secure this lien is personal_property care should be taken to ensure compliance with the filing_requirements for personal_property found in sec_6323 and sec_301_6323_f_-1 gl-152235-01 contingent upon local law a collateral_agreement ie in which stock certificates are held by an escrow agent is a possible means of providing further security and preventing the transfer of stock the qualified heirs are personally liable for the additional estate_tax to the extent of the portion of that tax attributable to his or her interest in the qualified family-owned business other parties with an interest in the subject property also must consent to collection of additional estate_tax liability from that property discussion the taxpayer_relief_act_of_1997 p l added a new estate_tax election current sec_2057 which permits estates meeting certain requirements to deduct from the gross_estate the value of qualified family-owned business interests up to dollar_figure for sec_2057 elections sec_2057 provides the mechanism for establishing by reference to sec_6324b a lien for the collection of the additional estate_tax imposed if a recapture_event described in sec_2057 occurs rules similar to the following rules shall apply p sec_6324b relating to special lien for additional estate_tax sec_2057 thus a lien arises by operation of law under sec_2057 at the time the sec_2057 election is made see sec_6324b for purposes of the sec_2057 election all family members who have acquired from the decedent an interest in a qualified family-owned business qualified heirs and all other persons with an interest in business property to which the sec_2057 lien is to attach must sign an agreement consenting to the creation and filing of the lien sec_2057 sec_2057 sec_2057 i r m form_706 united_states estate and generation-skipping_transfer_tax return schedule t the property that will be subject_to the sec_2057 lien is listed in an attachment to the agreement you are responding to an advice request from your local technical support advisory unit raising several issues pertaining to the sec_2057 election and associated lien you were provided with examples of cases in which the property description in the attachment to the sec_2057 agreement merely lists the name of a closely-held corporation rather than more specifically describing the property that will be subject_to the sec_2057 lien the advice request also raises concerns in cases in which personal_property such as closely-held stock is used to secure the sec_2057 lien as the lien may not be effective to prevent transfer of such property the specific issues raised which are listed above will be addressed in turn below property reached by the sec_2057 lien we have been advised by the office of associate chief_counsel passthroughs and special industries that sec_2057 encompasses both real and personal_property as you recognize however there are specific problems associated with the use of gl-152235-01 personal_property such as shares of stock to secure the sec_2057 lien the lien may be ineffective to prevent transfer of the property without notification to the internal_revenue_service the service in the event that the service is ultimately required to take enforcement action against the sec_2057 lien property such property may also be difficult to value and administratively sell accordingly it is preferable whenever possible to obtain an agreement to use real_property to secure the sec_2057 lien the interest in the qualified family- owned business may include the underlying real_property itself and is not limited to the type of ownership_interest in the property such as shares of stock use of personal_property to secure the sec_2057 lien should be avoided where such property is not susceptible of valuation and could not be easily sold by the service in cases in which the only property available to secure the lien is personal_property or the available real_property is insufficient to secure the lien area_counsel should be consulted for guidance prior to accepting the personal_property as security completion of form 668h form 668h notice of federal estate_tax lien was originally developed for recording the notice of a sec_6324b consensual lien arising upon an election under sec_2032a branch collection bankruptcy summonses recently approved a modification to the form 668h to permit that form to be used for the sec_2057 lien in particular the phrase and or sec_2057 should be added by pen and ink to the notice paragraph of the form also the phrase regarding the specially valued property should be stricken from the two-line sentence beginning with name and address of agent these pen-and-ink revisions should be made to the form until a revised form 668h can be printed specific guidance on these revisions was also issued to all compliance area directors on date the description of property contained in the form 668h as well as in the form used to request the sec_2057 election should be specific for example the description should not merely provide the name of the qualified family-owned business corporation but should sufficiently reference the property used to secure the sec_2057 lien ie the number of shares of stock held in xyz corporation as previously discussed the revised form 668h used in conjunction with a sec_2057 election unlike the form 668h filed in connection with a sec_6324b lien may reach both real and personal_property accordingly the service should ensure compliance when appropriate with the filing_requirements for personal_property found in sec_6323 and sec_301_6323_f_-1 methods to encumber transfer of sec_2057 personal_property as previously discussed there are special concerns regarding the ability of the service to effectively secure its interest in potential additional estate_tax liability where the property used to secure the sec_2057 lien is personal_property such as stock gl-152235-01 in a closely-held corporation in particular the lien may be ineffective to prevent transfer of the encumbered stock without the service’s knowledge these concerns are inherent in any lien secured_by personal_property accordingly as we previously advised a sec_2057 lien secured_by real_property is always preferable we have been informally advised of certain offices entering into additional agreements however which may be effective to secure the service’s interest and prevent transfer of the sec_2057 property in some cases for example we have learned that one office has drafted an escrow agreement which may be executed by the service the estate representative the qualified heirs and an escrow agent pursuant to such agreement shares of stock used as sec_2057 property are deposited with and held by an escrow agent bank to be held and distributed by such agent only in accordance with certain terms and conditions the agreement provides that in the event of tax recapture under sec_2057 the service may pursue enforcement including requiring the administrative sale or delivery to the service of the escrow property the agreement further provides for termination of the escrow agreement upon the lapse of the time period for recapture under sec_2057 or upon full payment of all estate_taxes owed upon termination and agreement by the service the shares may be released to the qualified heirs if all taxes have been satisfied you may wish to consider the use of a similar agreement contingent upon local state law personal liability of qualified heirs finally qualified heirs are personally liable for any recapture_tax that may arise under sec_2057 to the extent of the portion of that recapture_tax attributable to his or her interest in the qualified family-owned business in addition any other parties who hold an interest in the sec_2057 lien property also consent to allow the service to take collection action against this property sec_2057 provides that a rule similar to sec_2032a with respect to liability for the tax and furnishing of a bond will apply to sec_2057 sec_2032a provides generally that a qualified_heir shall be personally liable for additional tax imposed with respect to his or her interest unless he or she has posted a bond sec_20_2032a-8 additionally provides that qualified heirs consent to personal liability under sec_2032a if certain early dispositions of property or cessation of material_participation qualified_use occurs the regulation further provides that parties other than qualified heirs with interests in the qualified_property must consent to collection of any additional estate_tax imposed under sec_2032a from that property as a final note the office of associate chief_counsel passthroughs and special industries is currently engaged in a year priority guidance plan project to issue proposed_regulations under sec_2057 the regulations when published will provide further guidance on these issues if you have any further questions please call
